Exhibit 10.32

 

STOCK PURCHASE AGREEMENT

 

by and among

 

FIRST COMMUNITY BANCORP

 

and

 

THE PURCHASERS LISTED ON SCHEDULE 1 HERETO

 

 

August 26, 2005

 

--------------------------------------------------------------------------------


 

FIRST COMMUNITY BANCORP

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made as of August 26, 2005,
by and between First Community Bancorp, a California corporation (the
“Company”), and the Purchasers listed on Schedule 1 hereto (“Purchasers”).

 

RECITALS

 

WHEREAS, the Company has authorized, and has filed a registration statement (the
“Registration Statement”) on Form S-3 under the Securities Act of 1933, as
amended (the “Act”), with respect to, the sale and issuance of an aggregate of
up to 3,400,000 shares of its Common Stock, no par value (the “Common Stock”);

 

WHEREAS, Purchasers collectively desire to purchase                  shares of
Common Stock on the terms and conditions set forth herein, and the Company
desires to issue and sell such shares to Purchasers on the terms and conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 


SECTION 1


 


AGREEMENT TO SELL AND PURCHASE

 

Subject to the terms and conditions hereof, Purchasers jointly agree to purchase
from the Company, on the Closing Date (as defined below),                   
shares (the “Shares”) of Common Stock, with each individual purchaser purchasing
the number of Shares set forth opposite its name on Schedule 1, and the Company
agrees to issue and sell such Shares to Purchasers, for an aggregate purchase
price (the “Purchase Price”) equal to $                      .

 


SECTION 2


 


CLOSING, DELIVERY AND PAYMENT

 


2.1                                 CLOSING.  THE CLOSING (THE “CLOSING”) OF THE
PURCHASE AND SALE OF THE SHARES SHALL TAKE PLACE AT THE OFFICES OF IRELL &
MANELLA LLP, AT 10:00 A.M., LOCAL TIME ON FRIDAY, AUGUST 26, 2005, OR AT SUCH
TIME AFTER THE LAST TO BE WAIVED OR FULFILLED OF THE CONDITIONS SET FORTH IN
SECTION 6 HAS BEEN FULFILLED OR WAIVED, BUT IN NO EVENT LATER THAN 5:00 P.M. ON
FRIDAY, AUGUST 26, 2005 (IT BEING UNDERSTOOD THAT NEITHER PARTY HERETO SHALL
HAVE THE OBLIGATION TO CLOSE THE PURCHASE AND SALE OF SHARES HEREUNDER IF THE
CLOSING SHALL NOT HAVE OCCURRED BY SUCH DATE EXCEPT TO THE EXTENT THE CLOSING
SHALL HAVE FAILED TO OCCUR DUE TO A PARTY’S FAILURE TO PERFORM ITS OBLIGATIONS
HEREUNDER, IN WHICH CASE SUCH PARTY SHALL REMAIN BOUND BY ITS OBLIGATIONS
HEREUNDER).  THE DATE ON WHICH THE CLOSING OCCURS IS REFERRED TO HEREIN AS THE
“CLOSING DATE.”

 

--------------------------------------------------------------------------------


 


2.2                                 DELIVERY.  PRIOR TO CLOSING, IF PURCHASERS
INTEND TO RECEIVE THEIR SHARES IN BOOK-ENTRY FORM, PURCHASERS SHALL HAVE
SUBMITTED, OR CAUSED THE SUBMISSION OF, A REQUEST TO THE DEPOSITORY TRUST
COMPANY FOR THE TRANSFER OF THE SHARES TO IT IN SUCH DENOMINATIONS AND IN SUCH
NAMES AS PURCHASERS SHALL DETERMINE, SUBJECT TO RECEIPT BY THE COMPANY OF THE
PURCHASE PRICE.  AT THE CLOSING, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE
COMPANY WILL DELIVER TO PURCHASERS THE SHARES IN BOOK ENTRY FORM THROUGH THE
FACILITIES OF THE DEPOSITORY TRUST COMPANY, OR IN CERTIFICATE FORM, IN EITHER
CASE PURSUANT TO INSTRUCTIONS OF THE PURCHASERS AS SET FORTH ON
SCHEDULE 2.2(A) HERETO, FREE AND CLEAR OF ANY LIENS OR OTHER ENCUMBRANCES (OTHER
THAN THOSE PLACED THEREON BY OR ON BEHALF OF ANY PURCHASER), AND PURCHASERS,
THROUGH THE PURCHASER OR ENTITY IDENTIFIED ON SCHEDULE 1 AS THE PURCHASERS’
REPRESENTATIVE (THE “PURCHASERS’ REPRESENTATIVE”), WILL MAKE PAYMENT TO THE
COMPANY OF THE PURCHASE PRICE, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT DESIGNED BY THE COMPANY AND SET FORTH IN SCHEDULE 2.2(B) HERETO. 
THE DELIVERY OF THE SHARES WILL BE PRECEDED BY THE DELIVERY OF, OR ACCOMPANIED
BY, THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT, AS SUPPLEMENTED TO
REFLECT THE TERMS OF THE ISSUANCE AND SALE OF THE SHARES (AS SO SUPPLEMENTED,
AND INCLUDING ALL MATERIAL INCORPORATED BY REFERENCE THEREIN, THE
“PROSPECTUS”).  PURCHASERS, ACTING THROUGH THE PURCHASERS’ REPRESENTATIVE, AND
THE COMPANY SHALL EXECUTE A CROSS RECEIPT ACKNOWLEDGING RECEIPT OF THE SHARES
AND THE PURCHASE PRICE, RESPECTIVELY.


 


SECTION 3


 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Purchasers as follows:

 


3.1                                 ORGANIZATION AND STANDING; CERTIFICATE AND
BYLAWS.  THE COMPANY IS A CORPORATION DULY ORGANIZED AND EXISTING UNDER, AND BY
VIRTUE OF, THE LAWS OF THE STATE OF CALIFORNIA AND IS IN GOOD STANDING UNDER
SUCH LAWS.  THE COMPANY HAS REQUISITE CORPORATE POWER AND AUTHORITY TO OWN AND
OPERATE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY
CONDUCTED AND AS PROPOSED TO BE CONDUCTED.  THE COMPANY IS CURRENTLY QUALIFIED
TO DO BUSINESS IN EACH STATE IN WHICH THE FAILURE TO BE SO QUALIFIED WOULD HAVE
A MATERIAL ADVERSE EFFECT ON THE COMPANY’S BUSINESS AS NOW CONDUCTED AND AS
PROPOSED TO BE CONDUCTED.


 


3.2                                 CORPORATE POWER.  THE COMPANY HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT;
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY; AND TO CARRY OUT AND PERFORM
ITS OBLIGATIONS UNDER THE TERMS HEREOF.


 


3.3                                 AUTHORIZATION.  THIS AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A VALID AND
LEGALLY BINDING AGREEMENT, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
ITS TERMS.  THE SHARES HAVE BEEN DULY AND VALIDLY AUTHORIZED AND, WHEN ISSUED
PURSUANT TO THE TERMS HEREOF, WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND WILL CONFORM TO THE DESCRIPTION THEREOF CONTAINED IN THE
REGISTRATION STATEMENT; AND THE SHARES WILL BE FREE OF ANY LIENS OR
ENCUMBRANCES, OTHER THAN ANY LIENS OR ENCUMBRANCES CREATED BY OR IMPOSED UPON
PURCHASERS.  THE SHARES ARE NOT SUBJECT TO ANY PREEMPTIVE RIGHTS OR RIGHTS OF
FIRST REFUSAL SET FORTH IN THE CHARTER DOCUMENTS OF THE COMPANY OR IN ANY
AGREEMENT BY WHICH THE COMPANY IS BOUND.

 

2

--------------------------------------------------------------------------------


 


3.4                                 COMPLIANCE.  THE EXECUTION, DELIVERY, AND
PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT AND THE ISSUANCE OF THE SHARES
BY THE COMPANY HAVE NOT RESULTED AND WILL NOT RESULT IN (I) ANY VIOLATION OF,
CONFLICT WITH OR THE TERMINATION OF ANY RIGHT, THE LOSS OF ANY BENEFIT OR A
DEFAULT (WITH OR WITHOUT NOTICE AND THE PASSAGE OF TIME) UNDER (X) THE COMPANY’S
CHARTER OR BY-LAWS OR (Y) ANY AGREEMENTS TO WHICH THE COMPANY IS A PARTY, OR ANY
APPLICABLE STATUTE, RULE, REGULATION, ORDER OR RESTRICTION OF ANY FEDERAL OR
STATE GOVERNMENTAL ENTITY OR AGENCY THEREOF, OR (II) THE CREATION OF ANY
MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE, OR CHARGE UPON ANY OF THE PROPERTIES OR
ASSETS OF THE COMPANY THAT, IN THE CASE OF ANY SUCH MATTER REFERRED TO IN EITHER
CLAUSE (I) OR (II), WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT UPON THE COMPANY.


 


3.5                                 GOVERNMENTAL CONSENT, ETC.  NO CONSENT,
APPROVAL OR AUTHORIZATION OF OR DESIGNATION, DECLARATION OR FILING WITH ANY
GOVERNMENTAL AUTHORITY ON THE PART OF THE COMPANY IS REQUIRED IN CONNECTION WITH
THE VALID EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE OFFER, SALE OR
ISSUANCE OF THE SHARES, OR THE CONSUMMATION OF ANY OTHER TRANSACTION
CONTEMPLATED HEREBY.


 


3.6                                 REGISTRATION.  THE REGISTRATION STATEMENT
(FILE NO. 333-124948) COVERING SHARES OF COMMON STOCK, INCLUDING THE SHARES, HAS
BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) AND
HAS BECOME EFFECTIVE.  ON THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT AND
ON THE DATE HEREOF, THE REGISTRATION STATEMENT CONFORMED IN ALL RESPECTS TO THE
REQUIREMENTS OF THE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION (“SEC
REGULATIONS”) AND DID NOT INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND ON THE DATE HEREOF AND AT THE
TIME OF FILING THE PROSPECTUS PURSUANT TO RULE 424(B) OF THE SEC REGULATIONS,
THE PROSPECTUS CONFORMED AND WILL CONFORM IN ALL RESPECTS TO THE REQUIREMENTS OF
THE ACT AND THE SEC REGULATIONS, AND AS OF SUCH DATES THE PROSPECTUS DID NOT
INCLUDE NOR WILL IT INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, EXCEPT THAT THE
FOREGOING DOES NOT APPLY TO STATEMENTS IN OR OMISSIONS FROM ANY OF SUCH
DOCUMENTS BASED UPON WRITTEN INFORMATION FURNISHED TO THE COMPANY BY PURCHASER
SPECIFICALLY FOR USE THEREIN.


 


SECTION 4


 


REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Each Purchaser hereby represents and warrants to the Company with respect to the
purchase of the Shares as follows:

 


4.1                                 INSTITUTIONAL ACCREDITED INVESTOR;
EXPERIENCE.  SUCH PURCHASER IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501 UNDER THE ACT), WITH SUBSTANTIAL EXPERIENCE IN EVALUATING
AND INVESTING IN SECURITIES OF COMPANIES SIMILAR TO THE COMPANY SO THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY AND
HAS THE CAPACITY TO PROTECT ITS OWN INTERESTS.

 

3

--------------------------------------------------------------------------------


 


4.2                                 INVESTMENT.  IT IS ACQUIRING THE SHARES FOR
INVESTMENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNTS OF PERSONS FOR WHOM IT ACTS
AS AN INVESTMENT ADVISOR, IN EITHER CASE FOR INVESTMENT PURPOSES, AND NOT WITH
THE VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF.  SUCH
PURCHASER UNDERSTANDS THAT IT MAY BE DEEMED AN “UNDERWRITER” UNDER THE ACT IN
CONNECTION WITH ANY SUCH DISTRIBUTION AND, UNDER SUCH CIRCUMSTANCES, SUCH
PURCHASER MAY BE SUBJECT TO VARIOUS STATUTORY REQUIREMENTS AND SEC REGULATIONS. 
NEITHER IT NOR ANY OF ITS AFFILIATES NOR ANY ENTITY MANAGED BY IT HAS, WITH THE
COMPANY OR ANY THIRD PARTY, ANY PLANS OR AGREEMENTS TO RESELL OR OTHERWISE
DISTRIBUTE THE SHARES.


 


4.3                                 NO RELIANCE; CONFIDENTIALITY OF
INFORMATION.  IT HAS RELIED SOLELY UPON ITS OWN INVESTIGATIONS AND DILIGENCE,
INCLUDING A REVIEW OF THE COMPANY’S PUBLICLY FILED REPORTS WITH THE COMMISSION,
THE REGISTRATION STATEMENT (INCLUDING EXHIBITS), THE PROSPECTUS AND THE
AGREEMENT, AND NOT UPON ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE
COMPANY IN MAKING THE DECISION TO PURCHASE THE SHARES.  IT UNDERSTANDS AND
ACKNOWLEDGES THAT NEITHER THE COMPANY NOR ANY OF THE COMPANY’S REPRESENTATIVES,
AGENTS OR ATTORNEYS IS MAKING OR HAS MADE AT ANY TIME ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER OR THE COMMON STOCK, EXCEPT AS EXPRESSLY SET FORTH HEREIN.


 


4.4                                 ORGANIZATION AND STANDING; CERTIFICATE AND
BYLAWS.  SUCH PURCHASER IS A CORPORATION, LIMITED LIABILITY COMPANY OR OTHER
ENTITY DULY ORGANIZED AND EXISTING UNDER, AND BY VIRTUE OF, THE LAWS OF THE
STATE OF ITS INCORPORATION, FORMATION OR ORGANIZATION, AND IS IN GOOD STANDING
UNDER SUCH LAWS.


 


4.5                                 CORPORATE POWER; AUTHORIZATION.  SUCH
PURCHASER HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT; TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY; AND TO CARRY OUT
AND PERFORM ITS OBLIGATIONS UNDER THE TERMS HEREOF.  THIS AGREEMENT HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH PURCHASER, AND CONSTITUTES A
VALID AND LEGALLY BINDING AGREEMENT, ENFORCEABLE AGAINST SUCH PURCHASER IN
ACCORDANCE WITH ITS TERMS.


 


4.6                                 COMPLIANCE.  THE EXECUTION, DELIVERY, AND
PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT AND THE PURCHASE OF THE SHARES
BY SUCH PURCHASER HAVE NOT RESULTED AND WILL NOT RESULT IN (I) ANY VIOLATION OF,
CONFLICT WITH OR THE TERMINATION OF ANY RIGHT, THE LOSS OF ANY BENEFIT OR A
DEFAULT (WITH OR WITHOUT NOTICE AND THE PASSAGE OF TIME) UNDER (X) SUCH
PURCHASER’S CORPORATE CHARTER OR BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS, AS
APPLICABLE, OR (Y) ANY AGREEMENTS TO WHICH SUCH PURCHASER IS A PARTY, OR ANY
APPLICABLE STATUTE, RULE, REGULATION, ORDER OR RESTRICTION OF PURCHASER’S PLACE
OF ORGANIZATION, THE UNITED SATES OR ANY STATE OR OTHER POLITICAL SUBDIVISION
THEREOF OR OF ANY GOVERNMENTAL ENTITY OR AGENCY THEREOF, OR (II) THE CREATION OF
ANY MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE, OR CHARGE UPON ANY OF THE PROPERTIES OR
ASSETS OF SUCH PURCHASER THAT, IN THE CASE OF ANY SUCH MATTER REFERRED TO IN
EITHER CLAUSE (I) OR (II), WOULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE
EFFECT UPON ITS ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


4.7                                 GOVERNMENTAL CONSENT, ETC.  NO CONSENT,
APPROVAL OR AUTHORIZATION OF OR DESIGNATION, DECLARATION OR FILING WITH ANY
GOVERNMENTAL AUTHORITY ON THE PART OF SUCH PURCHASER IS REQUIRED IN CONNECTION
WITH THE VALID EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE PURCHASE OF THE
SHARES, OR THE CONSUMMATION OF ANY OTHER TRANSACTION CONTEMPLATED HEREBY.

 

4

--------------------------------------------------------------------------------


 


4.8                                 TAX LIABILITY.  IT HAS REVIEWED WITH ITS OWN
TAX ADVISORS THE FEDERAL, STATE, LOCAL, AND FOREIGN TAX CONSEQUENCES OF THIS
INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IF AND TO THE
EXTENT IT DEEMS SUCH REVIEW TO BE ADVISABLE.  IT HAS RELIED SOLELY ON SUCH
ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR OF ANY
AGENTS OF THE COMPANY.  IT UNDERSTANDS THAT, EXCEPT AS OTHERWISE SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT, IT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE
FOR ITS OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.9                                 PURCHASERS’ REPRESENTATIVE.  EACH PURCHASER
HEREBY APPOINTS THE PURCHASERS’ REPRESENTATIVE ITS AGENT AND ATTORNEY-IN-FACT
AND AUTHORIZES THE PURCHASERS’ REPRESENTATIVE TO, AND REPRESENTS AND AGREES THAT
THE PURCHASERS’ REPRESENTATIVE MAY ACT ON ITS BEHALF WITH RESPECT TO, ALL
MATTERS AS TO WHICH THE PURCHASERS’ REPRESENTATIVE IS REQUIRED TO ACT HEREUNDER.


 


SECTION 5


 


CONDITIONS

 


5.1                                 CONDITIONS TO CLOSING OF PURCHASERS.  THE
OBLIGATION OF PURCHASERS TO PURCHASE THE SHARES AT CLOSING IS, AT THE OPTION OF
PURCHASERS, ACTING THROUGH THE PURCHASERS’ REPRESENTATIVE, SUBJECT TO THE
FULFILLMENT OF THE FOLLOWING CONDITIONS AS OF THE CLOSING DATE:


 


(A)                                  REPRESENTATIONS AND WARRANTIES CORRECT. 
THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN SECTION 3 HEREOF SHALL
BE TRUE AND CORRECT AS OF THE CLOSING DATE.


 


(B)                                 BRINGDOWN CERTIFICATE.  THE COMPANY SHALL
HAVE DELIVERED TO PURCHASERS’ REPRESENTATIVE A CERTIFICATE OF THE COMPANY,
EXECUTED BY AN EXECUTIVE OFFICER OF THE COMPANY, DATED THE CLOSING DATE, AND
CERTIFYING TO THE FULFILLMENT OF THE CONDITIONS SPECIFIED IN CLAUSE (A) OF THIS
SECTION 5.1, ACCOMPANIED BY A CERTIFICATE OF THE COMPANY’S CORPORATE SECRETARY
AS TO THE INCUMBENCY OF SUCH EXECUTIVE OFFICER AND THE INCUMBENCY OF EACH
EXECUTIVE OFFICER EXECUTING THIS AGREEMENT.


 


5.2                                 CONDITIONS TO CLOSING OF COMPANY.  THE
COMPANY’S OBLIGATION TO SELL AND ISSUE THE SHARES IS, AT THE OPTION OF THE
COMPANY, SUBJECT TO THE FULFILLMENT OF THE FOLLOWING CONDITIONS AS OF THE
CLOSING DATE:


 


(A)                                  REPRESENTATIONS AND WARRANTIES CORRECT. 
THE REPRESENTATIONS AND WARRANTIES MADE BY EACH PURCHASER IN SECTION 4 HEREOF
SHALL BE TRUE AND CORRECT WHEN MADE AND SHALL BE TRUE AND CORRECT ON THE CLOSING
DATE.


 


(B)                                 BRINGDOWN CERTIFICATE.  PURCHASERS’
REPRESENTATIVE SHALL HAVE DELIVERED TO THE COMPANY A CERTIFICATE OF PURCHASERS,
EXECUTED BY AN EXECUTIVE OFFICER OF PURCHASERS’ REPRESENTATIVE, DATED THE
CLOSING DATE, AND CERTIFYING TO THE FULFILLMENT OF THE CONDITIONS SPECIFIED IN
CLAUSE (A) OF THIS SECTION 5.2, ACCOMPANIED BY A CERTIFICATE OF THE SECRETARY
(OR OTHER APPROPRIATE OFFICER) OF PURCHASERS’ REPRESENTATIVE AS TO THE
INCUMBENCY OF SUCH EXECUTIVE OFFICER AND THE INCUMBENCY OF EACH EXECUTIVE
OFFICER EXECUTING THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


SECTION 6


 


MISCELLANEOUS

 


6.1                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PROVISIONS THEREOF.


 


6.2                                 SURVIVAL.  THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS MADE HEREIN SHALL SURVIVE THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


6.3                                 SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE
BINDING UPON, THE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS OF
THE PARTIES HERETO.


 


6.4                                 ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT
AND THE OTHER DOCUMENTS DELIVERED PURSUANT HERETO AT THE CLOSING CONSTITUTE THE
FULL AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO
THE SUBJECTS HEREOF AND THEREOF, AND NO PARTY SHALL BE LIABLE OR BOUND TO ANY
OTHER PARTY IN ANY MANNER BY ANY WARRANTIES, REPRESENTATIONS OR COVENANTS EXCEPT
AS SPECIFICALLY SET FORTH HEREIN OR THEREIN.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NEITHER THIS AGREEMENT NOR ANY TERM HEREOF MAY BE AMENDED, WAIVED,
DISCHARGED OR TERMINATED OTHER THAN BY A WRITTEN INSTRUMENT SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY SUCH AMENDMENT, WAIVER, DISCHARGE OR TERMINATION
IS SOUGHT.


 


6.5                                 NOTICES, ETC.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR OTHERWISE DELIVERED
BY HAND OR BY MESSENGER, ADDRESSED (A) IF TO A PURCHASER, TO THE PURCHASERS’
REPRESENTATIVE AT ITS ADDRESS AS SET FORTH UNDER ITS NAME ON SCHEDULE 1, OR TO
SUCH OTHER ADDRESS AS THE PURCHASERS’ REPRESENTATIVE SHALL HAVE FURNISHED TO THE
COMPANY IN WRITING, AND (B) IF TO THE COMPANY, TO ITS PRINCIPAL EXECUTIVE
OFFICES AND ADDRESSED TO THE ATTENTION OF THE CHIEF EXECUTIVE OFFICER, OR TO
SUCH OTHER ADDRESS AS THE COMPANY SHALL HAVE FURNISHED TO THE PURCHASERS’
REPRESENTATIVE.


 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid.

 


6.6                                 SPECIFIC PERFORMANCE.  THE COMPANY AND EACH
PURCHASER ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE TO THE OTHER PARTY WOULD
OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. 
IT IS ACCORDINGLY AGREED THAT EACH PARTY SHALL BE ENTITLED TO AN INJUNCTION,
INJUNCTIONS OR OTHER EQUITABLE RELIEF TO PREVENT OR CURE BREACHES OF THE
PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THE
PARTIES MAY BE ENTITLED BY LAW OR EQUITY.

 

6

--------------------------------------------------------------------------------


 


6.7                                 EXPENSES.  THE COMPANY AND PURCHASERS SHALL
BEAR THEIR OWN RESPECTIVE EXPENSES INCURRED ON ITS BEHALF WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.8                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE ENFORCEABLE
AGAINST THE PARTIES ACTUALLY EXECUTING SUCH COUNTERPARTS, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


6.9                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT BECOMES OR IS DECLARED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR VOID, THIS AGREEMENT SHALL CONTINUE
IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION; PROVIDED THAT NO SUCH
SEVERABILITY SHALL BE EFFECTIVE IF IT MATERIALLY CHANGES THE ECONOMIC BENEFIT OF
THIS AGREEMENT TO ANY PARTY.


 


6.10                           TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES
USED IN THIS AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.


 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

This STOCK PURCHASE AGREEMENT is hereby executed as of the date first above
written.

 

“COMPANY”

FIRST COMMUNITY BANCORP,

 

a California corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

“PURCHASERS”

[name of purchaser]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

[name of purchaser]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

[name of purchaser]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Address for notices for all Purchasers:

 

8

--------------------------------------------------------------------------------


 

Schedule 1 – List of Purchasers

 

Purchaser Name

 

Number of Shares Purchased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchasers’ Representative:

 

9

--------------------------------------------------------------------------------


 

Schedule 2.2(a) – Purchasers’ Share Instructions

 

 

Schedule 2.2(b) – Seller’s Wire Instruction

 

--------------------------------------------------------------------------------